ATTACHMENT TO NOTICE OF ALLOWABILITY
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Allowable Subject Matter
Claims 1-4, 6, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an image forming apparatus comprising: an image forming apparatus main body; and a human detection unit that detects presence of a person based on light received from a periphery of the image forming apparatus main body, wherein the human detection unit includes a sensor unit having a pyroelectric sensor, the sensor unit is supported by a supporting member which is fixed to the image forming apparatus main body, to be rotatable in a predetermined angular range of rotation angle in order to fix a direction of an optical axis of the pyroelectric sensor in a desired direction within the predetermined angular range of rotation angle, and the sensor unit includes a rotation axis extending in a horizontal direction of the image forming apparatus and being rotatably supported by a support member, an attachment plate provided so as to cover a front-surface side of the sensor unit.
However, the prior art of record fails to teach or fairly suggest the apparatus further comprising an operation lever projecting from the attachment plate to be used by an operator to manually rotate the sensor unit around the rotational axis, and a slit opening formed in a portion of the attachment plate, that faces a detection surface of the pyroelectric sensor, and extending in a direction of the rotation of the sensor unit, in the manner as required by Claim 1.
Claims 2-4, 6, and 9 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Amendment, filed 03/18/2021, with respect to prior objections and rejections of the claims have been fully considered and are persuasive.  The prior objections and rejections of the claims have been overcome by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/24/2021